Citation Nr: 0725359	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-27 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for flat feet. 

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1979.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied 
entitlement to service connection for sleep apnea and 
flatfeet.  

The veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in April 2007.  A transcript 
of the hearing is associated with the veteran's claims 
folder. 

The Board notes that at the April 2007 hearing, the veteran 
submitted additional evidence in support of his claim with a 
waiver of his right to have the additional evidence initially 
reviewed and considered by the RO.  Therefore, the Board 
finds that a remand for the RO's initial consideration of 
this evidence is not required and the Board may proceed with 
the adjudication of this appeal.  38 C.F.R. § 20.1304(c) 
(2006).  


FINDINGS OF FACT

1.  Flatfeet first manifested many years after service and 
there is no competent evidence which relates the flatfeet to 
disease or injury in service.

2.  Sleep apnea first manifested many years after service and 
there is no competent evidence which relates the sleep apnea 
to disease or injury in service.




CONCLUSIONS OF LAW

1.  Flatfeet was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006). 

2.  Sleep apnea was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Discussion

Entitlement to service connection for flatfeet

The competent medical evidence of record establishes that the 
veteran currently has flatfeet.  VA treatment records dated 
in April 2003 and July 2003 show diagnoses of flatfeet and 
pes planus.  

However, there is no competent evidence of flatfeet in 
service or competent evidence of a link between the current 
diagnosis of flatfeet and service.  Service medical records 
show that upon enlistment examination in March 1972, 
examination of the feet was normal.  A June 1974 examination 
report and the July 1979 separation examination report 
indicate that examination of the feet was normal.  The 
service medical records show treatment for a right great toe 
injury in May 1973.  However, there is no evidence of 
complaint or treatment for flatfeet.  

The record shows that the first evidence of treatment or 
complaints of flatfeet was in 2003, 24 years after service.  
There is no competent evidence of a link between the current 
flatfeet and service.  Service connection requires competent 
evidence showing a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).  There is simply no competent evidence in 
the record showing, or even suggesting, that the flatfeet is 
caused or aggravated by injury or disease in service.  

The veteran's own implied assertions that the flatfeet are 
medically related to service are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  Although the 
veteran, as a layperson, is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence which establishes that the veteran has medical 
expertise. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for flatfeet, and the claim must be 
denied.  

Entitlement to service connection for sleep apnea

The competent medical evidence of record establishes that the 
veteran currently has sleep apnea.  A report of a sleep study 
dated in July 2001 reflects a diagnosis of obstructive sleep 
apnea syndrome.  A VA examination report dated in June 2006 
reflects a diagnosis of obstructive sleep apnea being treated 
with continuous positive airway pressure (CPAP) machine.   

The veteran asserts that he first began to have problems 
sleeping in service in 1973.  At the hearing before the Board 
in April 2007, the veteran indicated that he snored very loud 
in service.  He also asserts that after he was married in 
1975, his wife noticed that he had breathing problems and 
told him to go to a doctor.  The veteran also submitted a 
statement from his ex-wife, dated in June 2006, in support of 
his claim.  In the statement, the ex-wife stated that during 
her marriage to the veteran from 1975 to 1991, he had a 
sleeping disorder.  She indicated that he would stop 
breathing when he was sleeping and she had to shake him so 
that he could awake.  She also indicated that the veteran 
made very loud noises when he slept.  

There is no competent evidence of treatment or diagnosis of 
sleep apnea in service.  Service medical records do not show 
any treatment, complaints, or diagnosis of sleep apnea.  
Service medical records show that upon enlistment examination 
in March 1972, examination of the nose, sinuses, lungs, and 
chest was normal.  A June 1974 examination report and the 
July 1979 separation examination report indicate that 
examination of the nose, sinuses, lungs, and chest was 
normal.  At the separation examination, the veteran reported 
"no" when asked if he had frequent trouble sleeping.  

There is no competent evidence of a nexus between the current 
sleep apnea and service.  The Board finds that the probative 
evidence of record establishes that it is less likely that 
the sleep apnea was incurred in service.  The Board has the 
duty to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997).  In evaluating the probative value of medical 
statements, the Board looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board finds the VA medical opinion dated in June 2006 to 
have great evidentiary weight.  In a June 2006 medical 
opinion, Dr. M.D., a VA physician, reviewed the claims folder 
and concluded that it was less likely that the veteran's 
sleep apnea was incurred while the veteran was on active 
duty.  Dr. M.D. stated that he thoroughly reviewed the claims 
folder and he found no evidence to suggest that the veteran 
suffered from sleep apnea while in the military or within a 
year of discharge.  Dr. M.D. indicated that he was unaware of 
any medical evidence that would allow a physician to 
determine the severity of sleep apnea and to be confident 
that it arose some 25+ years prior.  Dr. M.D. noted that he 
could not identify any clinic visits in the service medical 
records relating to the symptoms of sleep apnea.  He also 
noted that the report of medical history dated July 17, 1979, 
indicated no complaints other than decreased visual acuity 
and the veteran answered "no" to "Ear, nose, and throat 
trouble" and to "shortness of breath."  The Board finds 
this medical opinion to have great evidentiary weight because 
the VA physician reviewed the claims folder, including the 
service medical records, before rendering the medical 
opinion.  The VA physician also discussed the reasons and 
bases for the conclusions and cited to the evidence he relied 
upon for the medical opinion.   

The veteran underwent VA examination in June 2006.  The June 
2006 VA examination report indicates that the VA examiner 
reviewed the claims folder in addition to examining the 
veteran.  The VA examiner concluded that according to the 
history provided by the veteran, the obstructive sleep apnea 
was diagnosed in 1991.  The VA examiner indicated that the 
service medical records did not include any conditions or 
information related to any signs and symptoms that suggests 
sleep apnea.  The VA examiner noted that according to the 
veteran, he gained more than 100 pounds after discharge, 
which is a risk factor for sleep apnea.  The VA examiner also 
stated that for many, symptoms of sleep apnea may be present 
for long periods before they seek medical help.  The VA 
examiner further indicated that he did not have any 
information to prove that the veteran had sleep apnea while 
he was in service.  This June 2006 VA opinion is also of 
great evidentiary weight because it was based upon physical 
examination of the veteran and a review of the claims file.  
The VA examiner also pointed to the evidence which supported 
the opinion.  

The veteran has submitted a medical statement in support of 
his contentions that the sleep apnea was incurred in service.  
In an April 2006 statement, Dr. J.H. stated that based upon 
the veteran's history, physical examination, and the current 
degree of severity, it was his opinion that the sleep apnea 
started while the veteran was on active duty in the military.  

The Board finds that medical opinion by Dr. J.H. to have 
limited probative value.  There is no indication that Dr. 
J.H. reviewed the claims folder including the service medical 
records.  The probative value of this statement is greatly 
reduced by the fact that it is not shown to have been based 
upon a review of the claims file or other detailed medical 
history.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Also, Dr. J.H. 
did not point to the evidence which he relied upon before 
rendering this medical conclusion.  For instance, Dr. J.H. 
indicated that he based the conclusion upon "the veteran's 
history," but he did not describe what this history was.  
Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
Accordingly, the Board finds the opinion by Dr. J.H. to have 
limited probative value and is outweighed by the other 
evidence of record, specifically, the June 2006 VA medical 
opinions.  

The veteran's own implied assertions that the sleep apnea is 
medically related to service are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  Although the 
veteran, as a layperson, is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence which establishes that the veteran has medical 
expertise. 

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

As noted above, the veteran reported that he has had trouble 
sleeping since service.  His ex-wife stated that the veteran 
would stop breathing when he was sleeping from 1975 to 1991.  
The veteran and other lay persons are competent to report 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398 
(1995).  The Board has considered the veteran's lay 
statements that he had symptoms of sleep apnea including 
sleeping and breathing difficulty since service.  However, 
even if the Board concedes that the lay evidence presented by 
the veteran concerning his continuity of symptoms after 
service is credible and ultimately competent, the veteran's 
claim still fails based upon the lack of medical nexus 
associating his in-service symptoms and reported continuity 
of symptoms to his current sleep apnea.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (2006); see also Savage 
v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In other words, 
even accepting the veteran's allegations, no medical 
professional has ever linked his current sleep apnea to any 
injury, disease, or symptoms in service or to continuity of 
symptomatology after service.  The Board notes that the VA 
examiner who conducted the June 2006 VA examination 
considered the veteran's report of symptoms in service and 
after service.  The VA examiner indicated that he was unable 
to relate the current sleep apnea to service.   

In summary, the competent evidence of record establishes that 
the veteran did not have a diagnosis of sleep apnea in 
service or upon service separation and that sleep apnea was 
diagnosed in 1991, 12 years after service separation.  There 
is no competent evidence which relates the sleep apnea to any 
injury, incident, symptoms, or disease in service or to 
continuity of symptomatology after service.  As such, the 
preponderance of the evidence is against the claim for 
service connection for sleep apnea, and the claim is denied.  
Gilbert, 1 Vet. App. at 54.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (the Federal 
Circuit stated that the purpose of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) is to require that the VA provide 
affirmative notification to the claimant prior to the initial 
decision in the case as to the evidence that is needed and 
who shall be responsible for providing it.).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Review of the record shows that the RO provided a VCAA notice 
letter to the veteran in December 2005, prior to the initial 
adjudication of the claims.  The letter notified the veteran 
of what information and evidence must be submitted to 
substantiate the claims for service connection.  The letter 
also notified the veteran as to what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his 
claims to the RO.  The content of the letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in the December 2005 letter.  The veteran 
was provided with notice of elements (4) and (5) (degree of 
disability and effective date) in a March 2006 letter.  The 
claims were readjudicated in July 2006 and August 2006.   

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of the claims.  
As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claims for service connection in December 2005, prior to 
the initial adjudication of the claims.  Further, as 
discussed in detail above, the preponderance of the evidence 
is against the claims for service connection, and therefore 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and the duty to assist 
requirements have been satisfied.  The VCAA imposes a duty 
upon VA to seek relevant treatment records in all cases.  
38 C.F.R. § 3.159(c)(1)-(3).  All available service medical 
records were obtained.  VA treatment records from the 
Birmingham, Tuskogee, and Montgomery VA medical facilities 
dated from 1989 to October 2005 have been obtained and are 
associated with the claims folder.  The veteran submitted 
private medical records in support of his claims.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination in June 2006 
to determine the nature and etiology of the sleep apnea.    

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim for service connection for flatfeet, and a medical 
opinion regarding the etiology of this claimed disability has 
not been obtained.  However, for reasons explained 
immediately below, an examination is not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

While there is medical evidence that the veteran currently 
has flatfeet, the record is missing critical evidence of an 
indication that an event, injury, or disease occurred in 
service, McLendon element (2), and evidence of an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service, 
McLendon element (3).  The outcome of this claim hinges on 
matters other than those which are amenable to VA examination 
and medical opinion.  Specifically, the outcome of the claim 
of service connection hinges on what occurred, or more 
precisely what did not occur, during service.  The VA 
examiner would be unable to provide evidence of in-service 
symptoms, injury, or disease.  Thus, obtaining a medical 
nexus opinion under the circumstances presented in this case 
would be futile.  In the absence of evidence of the in-
service incurrence, there is no need for a medical nexus 
opinion.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for flat feet is not 
warranted and the appeal is denied. 

Entitlement to service connection for sleep apnea is not 
warranted and the appeal is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


